Case: 2:18-cv-00894-EAS-CMV Doc #: 67 Filed: 07/15/19 Page: 1 of 3 PAGEID #: 888




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


    DISABILITY RIGHTS OHIO,

                         Plaintiff,

         v.
                                                        No. 2:18-CV-894
    THE BUCKEYE RANCH, INC..,                           No. 2:18-CV-904
                                                        Chief Judge Sargus
                         Defendant.                     Magistrate Judge Vascura


    UNITED STATES’ REQUEST FOR ADDITIONAL TIME TO CONSIDER WHETHER
                TO INTERVENE OR OTHERWISE PARTICIPATE

        On March 15, 2019, the United States of America filed a Notice of Potential Participation

and Request for Additional Time, informing the Court and parties that it was considering

whether to seek to intervene or otherwise participate in these actions in order to defend the

constitutionality of certain federal statutes. 1 On May 14, 2019, the United States filed a second

request for additional time due to developments in the cases that suggested that there may be no

need for the United States to participate. By Notation Order of May 16, 2019, the Court indicated

that the United States must notify the Court by July 15, 2019, whether it intends to intervene or

otherwise participate.

        The United States understands that the parties are currently participating in a mediation

process in an attempt to resolve these cases without further litigation. However, at this stage,




1
  The statutes at issue are the Protection and Advocacy for Individuals with Mental Illness Act
(“PAIMI”), 42 U.S.C. §§ 10801 et seq., the Protection and Advocacy for Individuals with
Developmental Disabilities statutes (“PADD”), 42 U.S.C. §§ 15041 et seq., and the Protection
and Advocacy of Individual Rights statute (“PAIR”), 29 U.S.C. § 794e (collectively, the
“Statutes”).
Case: 2:18-cv-00894-EAS-CMV Doc #: 67 Filed: 07/15/19 Page: 2 of 3 PAGEID #: 889




there remains some uncertainty regarding whether The Buckeye Ranch will seek to reassert its

constitutional challenges. The United States therefore respectfully requests additional time, until

September 16, 2019, in order to monitor subsequent developments and consider whether to

intervene or otherwise participate in this action. If the United States decides not to intervene or

participate before September 16, 2019, it will notify the Court promptly.

       Rule 5.1 provides that, “[b]efore the time to intervene expires, the court may reject the

constitutional challenge, but may not enter a final judgment holding the statute unconstitutional.”

Fed. R. Civ. P. 5.1(c). Pursuant to this provision, the United States respectfully requests that the

Court not declare any of the Statutes unconstitutional before the United States decides whether or

not to intervene in this case. The United States does not object to the Court’s deciding any

preliminary issues or deciding to uphold the constitutionality of the statutes before September 16,

2019. See Advisory Committee Notes (2006), Fed. R. Civ. P. 5.1(c) (“Pretrial activities may

continue without interruption during the intervention period.”).

       Counsel for the United States has communicated with counsel for plaintiff and defendant

regarding this motion, and neither of the parties oppose the request for additional time.

Dated: July 15, 2019                          Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              MICHELLE BENNETT
                                              Assistant Director, Federal Programs Branch

                                              /s/ Kathryn L. Wyer___
                                              KATHRYN L. WYER
                                              Federal Programs Branch
                                              U.S. Department of Justice, Civil Division
                                              1100 L Street, N.W., Room 12014
                                              Washington, DC 20005
                                              Tel. (202) 616-8475 / Fax (202) 616-8470
                                              kathryn.wyer@usdoj.gov
                                              Attorneys for Defendants
Case: 2:18-cv-00894-EAS-CMV Doc #: 67 Filed: 07/15/19 Page: 3 of 3 PAGEID #: 890




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will also send such notification to the parties’
counsel of record.

                                              _/s/ Kathryn L. Wyer______________
                                              Kathryn L. Wyer
